ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 01/06/21 has been entered. 
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 12/28/20 in response to the final Office Action mailed 10/21/20.  
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Liang Zeng Yan. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
Claims 5, 7-10 and 12-15 are canceled.
New claims 17-22 are added as set forth below:
--Claim 17 (New). A method for improving immunity and exerting immunomodulatory and anti-inflammatory effects in an animal comprising adding an effective amount of a Next Generation Bioengineered Probiotic (NGBP) to a feed of said animal, wherein said NGBP is a bioengineered Lactobacillus casei probiotic expressing a polypeptide having the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2.  
Claim 18 (New). The method of claim 17, wherein said animal is selected from the group consisting of a pig, sheep, goat, chicken, turkey, cat, dog and cattle.
Claim 19 (New). The method of claim 17, wherein the NGBP is lyophilized.
Claim 20 (New). A method to eliminate or reduce antibiotic use in an animal feed for improving animal health and/or meat production comprising the step of adding an effective amount of a Next Generation Bioengineered Probiotic (NGBP) to a feed of said animal, wherein said NGBP is a bioengineered Lactobacillus casei probiotic expressing a polypeptide having the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2.  

Claim 22 (New). The method of claim 20, wherein the NGBP is lyophilized.--
Status of Claims
4)	Claims 1, 5, 9, 13, 14 and 16 have been amended via the amendment filed 12/28/20.
	Claims 3, 6, 11 and 16 have been canceled via the amendment filed 12/28/20.
Claims 1, 2, 4, 5, 7-10 and 12-15 are canceled via this Examiner’s amendment.
New claims 17-22 are added via this Examiner’s amendment.
The examination has been extended to claims 14-16, previously placed in invention IV, and to the previously non-elected animal species. 
Claims 17-22 are pending and are under examination. 
Rejection(s) Moot
5)	The rejection of claims 1-4 made in paragraph 11 of the Office Action mailed 10/21/20 under 35 U.S.C § 102(a)(1) as being anticipated by Bhunia et al. (US 20130202571 A1, of record) is moot in light of the cancellation of the claims.
Conclusion
6)	Claims 17-22, now renumbered as claims 1-6 respectively, are allowed. 
The examination has been extended to claims 14-16, previously placed in invention IV, and to the previously non-elected animal species. Accordingly, the restriction requirement between inventions I and IV is hereby withdrawn. Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the previously non-elected animal species have been fully examined and the species election requirement set forth in the Office Action mailed 05/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction and species election requirement, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01. 
Correspondence
7)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 
8)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
9)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

June, 2021